Electronic Record
                                                                          /J2 Z5-/2

COA NO: 05-11-01349-CR CCRA NO.


Ex Parte: Olvera, Alfredo
Appellant


Habeas
Offense


Punishment


                 Collin
                County
Trial Court: 199TH DISTRICT COURT

Trial Court No.: W-l99-81492r09              07/05/2012 MOTION FOR
                 REHEARING IN COA IS Denied
Trial Judge: Parker, Quay                    ON 07/26/2012
Disposition: Reverse and Remand                Justice Lang-Miers
Date: 06/20/2012                  Justice
Justice: Justice Lang-Miers    PC No S Yes
Publish No DNPYes

CLK RECORD 10/06/201          10/13/201
RPT RECORD 10/12/2011,12/28/2011, 02/24/2012
STATE BRIEF 03/30/2012
APPELLANT BRIEF 03/13/2012,04/11/2012
SUPP CLK RECORD
SUPP BRIEF
PROSE BRIEF

                            IN COURT OF CRIMINAL APPEALS

      6TAT£(S>                PETITION         CCRA DISPOSITION: (7/K^
FORJpiSCRETJ-ONARY REVIEW IN CCRA                   "»?~7^Q>'/}
\'S>£lf/LAjLj&<p _                   on
                                               SIGNED:              PC:
JUDGE             2^:                          JUDGE:



                 MOTION FOR                    MOTION FOR STAY OF MANDATE IS
REHEARING IN CCRA IS
                                               on




JUDGE                                          JUDGE